





March 21, 2014


Charles Tribie
5151 Edloe Street, Apt. 5101
Houston, Texas 77005


Dear Charles:


Apollo Endosurgery, Inc. (“Apollo” or the “Company”) is extremely pleased to
provide an offer of employment with our company in the position of Executive
Vice President of Operations. This offer letter supersedes all other
communications verbal or written. We expect that your employment as a full-time
employee with the Company will start on or about April 15, 2014, subject to your
approval of the terms hereof.
As an Executive Vice President of Operations, you will report to Apollo’s Chief
Executive Officer and you shall have duties and authority as are customarily
performed by an Executive Vice President of Operations of a company similar in
size and business as Apollo Endosurgery. You will be responsible for working in
adherence to Apollo’s quality systems including completing new hire training
within 90 days of employment and additional training within the timelines and
standards of Apollo’s training policies. Your responsibilities may be adjusted
by your supervisor from time to time.
As a full-time Apollo employee, you will receive the following:
•
Salary: Upon employment, you will receive a starting salary of $11,875.00 per
pay period (before applicable withholding and taxes) as your base salary to be
paid on the Company’s regular paydays on a semi-monthly basis.



•
Annual Bonus: You will be eligible to receive an annual target bonus of up to
35% of your then current base salary, payable in accordance with the Company’s
standard policies and practices. Your first-year bonus will be prorated for
partial year employment. In addition, you will be eligible for an accelerated
bonus of up to a maximum of 70% of your base salary for exceeding corporate
objectives as approved by the Board of Directors during the calendar years 2014,
2015 and 2016. Your annual bonus will be based upon mutually agreed upon
milestones and other relevant criteria; however, the decision of whether or not
such criteria have been achieved will be at the sole discretion of management.
Please note that the determination to pay annual bonuses each year is solely
within the discretion of the Board of Directors of the Company.



•
Relocation and Temporary Living Expense: Your position is based in Austin,
Texas, and by accepting this offer, you agree to relocate your primary residence
to Austin.  The Company will pay for reasonable and customary moving expenses
for your household items to be relocated to Austin, Texas up to $25,000 for your
household goods in Houston, Texas and one additional residence.  Apollo has a
relocation provider of choice and you may use Apollo’s relocation provider or
another moving company with a written quote approved by human resources.  In
addition, you will receive an additional amount of $3,500 per month for up to 6
months, net of applicable taxes and withholdings, for you to use for temporary
living in Austin, Texas and expenses related to your current lease in Houston,
Texas.  Receipts will need to be submitted to HR for reimbursement of temporary
housing. Applicable taxes and withholdings will apply for all relocation
payments as required by the Internal Revenue Service. 



In the event you voluntarily terminate your employment with the Company within
the first six months, 100% of the total relocation amount is due back to the
Company.  In the event you voluntarily terminate employment with the Company
within the first twelve months, the relocation payment due back to the Company
will be prorated based on the number of full months employed.
•
Employment Stock Options: You will be granted an Incentive Stock Option to
purchase 974,000 shares of Company Common Stock, subject to Board of Director
approval. The granting of these options will be governed by the Company's --2006
Stock Option Plan and an option agreement, which the Company will provide you
upon request or when you receive your grant. These documents will govern and
control your options and any stock issued upon exercise of your options. You
should look to these documents for a complete description of the option’s terms,
but, to summarize, the exercise price of your options will be equal to the fair
market value per share of Company’s Common Stock on the date of grant, as
determined by Company’s Board of Directors, and your options, after the initial
vesting of 25% of the shares subject to the option at the one year anniversary
of the date of your employment, will vest thereafter in equal monthly
installments over thirty-six






--------------------------------------------------------------------------------





(36) months, based on continued employment.


•
Vacation: You will be eligible for the Company’s vacation plan which provides
that you accumulate 10 hours of vacation day per month, prorated during your
first calendar year of employment. Per the company’s policies, you will be
entitled to ten (10) days of sick time per calendar year, which will not carry
over to the next calendar year, prorated based on date of hire.



•
Health Care Plan and Other Benefits. You will be entitled to participate in the
Company’s health care plan and all of the other Company standard benefits on the
first of the month following your start date.



•
Travel and Other Expenses: You will be entitled to reimbursement by the Company
for all reasonable travel, lodging, and other expenses actually incurred in
connection with the performance of your duties, against receipts or other
appropriate written evidence of such expenditures as required by the appropriate
United States Internal Revenue Service regulations and our Company’s standard
policies and practices.



•
Severance: In no way limiting Apollo Endosurgery’s policy of at-will employment
(as described below), if your employment is terminated by Apollo Endosurgery
other than for Cause, and other than as a result of your death or disability,
and in either case such termination constitutes a “separation from service” (as
defined under Treasury Regulation Section 1.409A-1(h), a “Separation from
Service”), subject to your obligations set forth below, Apollo Endosurgery will
provide you a one (1) month notice period and an amount equal to six (6) months
of your then-current salary payable over such 6-month period immediately
following the Separation from Service, on the schedule described below (the
“Salary Continuation”). The Salary Continuation described above will be
conditional upon (a) your compliance with your continuing obligations to the
Company under your signed and Invention, Confidential Information and
Non-Competition Agreement; (b) your resignation from all positions you hold with
the Company; and (c) your delivering to the Company an effective, general
release of claims in favor of the Company in a form acceptable to the Company
within 30 days following your Separation from Service. The Salary Continuation
will be paid in equal installments on the Company’s regular payroll schedule and
will be subject to applicable tax withholdings over the period outlined above
following the date of your Separation from Service; provided, however, that no
payments will be made prior to the 30th day following your Separation from
Service. On the 30th day following your Separation from Service, the Company
will pay you in a lump sum the Salary Continuation that you would have received
on or prior to such date under the original schedule but for the delay while
waiting for the 30th day in compliance with Section 409A of the Internal Revenue
Code of 1986, as amended (“Section 409A”), and the effectiveness of the release,
with the balance of the Salary Continuation being paid as originally
scheduled.“Cause” for termination of your employment will exist if, in the
reasonable good faith determination of Apollo Endosurgery, you have engaged in
one of the following examples of misconduct: (i) final, non-appealable
conviction of any felony crime involving moral turpitude or dishonesty; (ii)
participated in a fraud or act of dishonesty which materially harms Apollo
Endosurgery; (iii) willfully and materially and repeatedly breached your duties
and have not cured or remedied such breach within thirty (30) days after written
notice from Apollo Endosurgery of such breach; (iv) materially breached any
written agreement between you and Apollo Endosurgery, including this letter
agreement or the Invention, Confidential Information and Non-Competition
Agreement, and have not cured or remedied such breach within thirty (30) days
after written notice from the company of such breach.



It is intended that all of the benefits and payments under this letter satisfy,
to the greatest extent possible, the exemptions from the application of Section
409A provided under Treasury Regulations 1.409A‑1(b)(4), 1.409A‑1(b)(5) and
1.409A‑1(b)(9), and this letter will be construed to the greatest extent
possible as consistent with those provisions. If not so exempt, this letter (and
any definitions hereunder) will be construed in a manner that complies with
Section 409A, and incorporates by reference all required definitions and payment
terms. For purposes of Section 409A (including, without limitation, for purposes
of Treasury Regulation Section 1.409A‑2(b)(2)(iii)), your right to receive any
installment payments under this letter (whether severance payments,
reimbursements or otherwise) will be treated as a right to receive a series of
separate payments and, accordingly, each installment payment hereunder will at
all times be considered a separate and distinct payment. Notwithstanding any
provision to the contrary in this letter, if you are deemed by Apollo
Endosurgery at the time of your Separation from Service to be a “specified
employee” for purposes of Code Section 409A(a)(2)(B)(i), and if any of the
payments upon Separation from Service set forth herein and/or under any other
agreement with the company are deemed to be “deferred compensation”, then if
delayed commencement of any portion of such payments is required to avoid a
prohibited distribution under Code Section 409A(a)(2)(B)(i) and the related
adverse taxation under Section 409A, the timing of the payments upon a
Separation from Service will be delayed as follows: on the earlier to occur of
(i) the date that is six months and one day after the effective date of your
Separation from Service, and (ii) the date





--------------------------------------------------------------------------------





of the your death (such earlier date, the “Delayed Initial Payment Date”), the
Company will (A) pay to you a lump sum amount equal to the sum of the payments
upon Separation from Service that you would otherwise have received through the
Delayed Initial Payment Date if the commencement of the payments had not been
delayed pursuant to this paragraph, and (B) commence paying the balance of the
payments in accordance with the applicable payment schedules set forth above.
The Company will indemnify and hold you harmless against any penalties or other
amounts assessed on you as a result of the Company structuring payments under
this letter in violation of Code Section 409A.
The Company requires all job candidates to undergo screening for the presence of
illegal drugs as a condition for employment. Any candidate with positive test
results will be denied employment at that time. In the event that employment
commences prior to the Company receiving the drug test results, it is the
understanding of the employee and the Company that the employee will be
immediately discharged in the event of a positive result. In addition, the
Company requires all candidates to complete a standard criminal background check
as a condition of employment.


You will be required to execute the Company’s standard Invention, Confidential
Information and Non-Competition Agreement.


For purposes of federal immigration laws, you will be required to provide to the
Company documentary evidence of your identity and eligibility for employment in
the United States.  Such documentation must be provided within 3 business days
of the effective date of your employment, or your employment relationship with
the Company will be terminated.


Your employment relationship with Apollo will be what is called “at will.” That
is, even after accepting this employment offer, you will have the right to quit
at any time, and the Company will have the right to end your employment
relationship with the Company for any reason, with or without cause, or for no
reason. Of course we hope everything works out for the best, but the Company
wants to make sure that you understand that nothing in this letter or in any
Company policy or statement (including any other written or verbal statements
made to you during negotiations about working at Apollo) is intended to or does
create anything but an at will employment relationship. Only the Company’s Board
of Directors may modify your at-will employment status, or guarantee that you
will be employed for a specific period of time. Such modification must be in
writing, approved by the Board of Directors, and signed by an authorized Company
representative.


You agree that you will not use in the performance of your duties, nor disclose
to any Apollo employee, any confidential information or trade secrets of any
former employer or other person which would violate your legal obligations to
those parties. Performance of your duties at Apollo will only require
information and knowledge which is generally known and used by persons with
training and experience comparable to your own, which is common knowledge in the
industry or otherwise legally in the public domain, or which is otherwise
provided or developed by Apollo.


The terms and conditions of the offer reflected will remain open until the
earlier of the execution of this letter and the Invention, Confidential
Information and Non-Competition Agreement or until the close of business on
March 26, 2014 unless revoked before then by the Company. Upon execution, this
letter, together with the Invention, Confidential Information and
Non-Competition Agreement, contains the entire agreement among the parties
relating to your proposed employment with the Company and supersedes any
previous agreements, including consulting agreements, communications or offers
of any kind, written or verbal, between the parties.





















--------------------------------------------------------------------------------





We are excited about you joining the Apollo team. We believe that you can make a
significant contribution to the success of the Company and are eager to have you
join us and help us revolutionize surgery.
Sincerely,


/s/ Mary League


Mary League
Director of Human Resources




Accepted and agreed:




Charles Tribie                
Employee Name - printed


/s/Charles Tribie            
Employee Name - signature


Date:     March 25, 2014        







